Citation Nr: 0527402	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-14 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to an increased disability rating for 
residuals, medial meniscectomy of the right knee with 
degenerative joint disease, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for right 
knee lateral instability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to 
September 1972 and from July 1973 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In March 2004,  the veteran testified before the undersigned 
at a Travel board hearing.

In August 2004, the Board remanded the issue on appeal for 
additional development.

In July 2005, the RO assigned a separate disability rating 
for the veteran's right knee instability and awarded a 20 
percent disability evaluation, effective January 16, 2002.  
This issue arose from the veteran's claim for an increased 
disability rating for his service-connected residuals, medial 
meniscectomy of the right knee with degenerative joint 
disease.  Accordingly, the Board finds that appellate review 
is also proper regarding the matter of entitlement to an 
increased disability rating for right knee lateral 
instability, currently evaluated as 20 percent disabling.


FINDINGS OF FACT

1.  Arthritis of the right knee is currently manifested by 
flexion limited to 115 degrees; hyperextension of 3 degrees; 
pain on motion; and slight swelling and tenderness.

2.  Instability of the right knee is manifested by moderate 
lateral instability.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for f residuals, medial meniscectomy of the right knee with 
degenerative joint disease, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 
4.59, 4.68, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for right knee lateral instability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.68, 4.71a, 
Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are February 2002 and August 2004 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claims for increased 
ratings.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters provided the substantive standard to validate that 
type of claim.  Additionally, VA indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
In addition, the letters instructed the claimant to identify 
any additional evidence or information pertinent to the 
claim.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records and statements from Malcolm P. Snider, 
M.D., Anthony G. Pappas, M.D., and Northbank Surgical Center; 
Social Security Administration records; and VA examination 
reports dated in March 2002, July 2003, and January 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Factual Background

In February 2002, the veteran sought treatment for increased 
knee pain, which was exacerbated with weightbearing.  The 
veteran denied any soft tissue masses, locking or catching.  
X-rays of the knee revealed medial compartment degenerative 
joint disease.  

In March 2002, the veteran was scheduled for a VA 
examination.  Range of motion of the knee was from 0 to 128 
degrees.  The veteran exhibited patellofemoral crepitus and 
medial joint pain.  McMurray's maneuver and Lachman's testing 
were negative.  The examiner's impression was moderate, post 
traumatic osteoarthritis of the right knee, with no evidence 
of ligamentous instability.  The examiner noted, per the 
veteran's history, that the veteran had fatiguability due to 
pain, as well as instability based on quadriceps inhibition.  
He clarified that the veteran's leg felt unstable because of 
reflex due to pain limiting the power of his quadriceps to 
support him, and would thereby cause his knee to buckle 
forward or to suddenly snap into hyperextension. 

In May 2002, the RO continued the 10 percent evaluation for 
the veteran's service-connected residuals, medial 
meniscectomy of the right knee with degenerative joint 
disease.  The veteran duly appealed.

In July 2003, the veteran was scheduled for an additional VA 
examination.  Upon objective examination, no gross swelling 
was revealed.  The veteran's range of motion was from 0 to 
120 degrees.  The veteran had pain and limitation on motion 
starting at 85 degrees.   The examiner noted that he had full 
extension.  There was no gross instability on anterior 
drawer, varus and valgus stress testing; and McMurray' s 
click test was negative, but it did cause him some pain in 
the medial compartment.  There was tenderness to palpation 
about the medial compartment, and mildly over the 
patellofemoral compartment.  The veteran was diagnosed as 
having traumatic arthritis in the right knee.  X-rays were 
consistent with medial ligament damage, trauma and arthritis; 
all other bony abnormalities were ruled out.  The examiner 
commented that it was within reason to believe that the 
veteran's arthritis had caused him to lose between 20 to 25 
percent of his range of motion, strength, coordination, and 
endurance.  

In March 2004, the veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge.  He testified that 
his knee would swell after walking two or three block and 
that his biggest problem, and reason for using a cane, was 
that, without any warning, his knee would give out.  The 
veteran denied any locking and stated that he had pain with 
motion, primarily during physical examinations.  

In January 2005, the veteran reported for a third VA 
examination.  The examiner noted that the veteran walked with 
a cane for stability, but was able to ambulate without the 
cane.  Range of motion was to 3 degrees of hyperextension, 
while standing, and from 0 to 115 degrees of flexion, on the 
examination table.  There was moderate tenderness over the 
medial joint line, and on stress to varus of the knee.  No 
muscle spasm was noted.  He had a 1+ effusion in the right 
knee joint.  X-rays revealed moderately severe medial 
narrowing of the knee joint, and moderate three compartment 
arthritis of the knee joint.  The veteran was diagnosed as 
having osteoarthritis of the right knee.  As to the DeLuca 
criteria, the examiner noted that although the veteran 
exhibited relatively normal range of motion of the knee 
joint, despite moderately severe osteoarthritis, because of 
the instability of the right knee, there was a further loss 
of 25 degrees flexion of the knee joint.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2005).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities. 

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint. VAOPGCPREC 9-2004 (September 
17, 2004).

Analysis

The RO has evaluated the veteran's service-connected right 
knee disability under two separate rating criteria.  Service 
connection has been awarded for both residuals, medial 
meniscectomy of the right knee, with degenerative joint 
disease, and right knee lateral instability.  

The veteran's residuals, medial meniscectomy of the right 
knee, with degenerative joint disease, are rated under the 
criteria pertaining to removal of cartilage, semilunar. The 
veteran's service-connected residuals, medial meniscectomy of 
the right knee, with degenerative joint disease, are rated as 
10 percent disabling, the maximum allowed under Diagnostic 
Code 5259.  The veteran's right knee lateral instability is 
rated under the criteria pertaining to other impairment of 
the knee.  The veteran's service-connected right knee lateral 
instability is rated as 20 percent disabling under Diagnostic 
Code 5257.  

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  No higher rating is warranted 
under this provision.  

Under Diagnostic Code 5259 a 10 percent rating is warranted 
for removal of the semilunar cartilage that is symptomatic.  
A 10 percent rating is highest schedular rating assignable 
under Diagnostic Code 5259.  38 C.F.R. § 4.71a.

Under the Rating Schedule, evaluations for limitation of 
flexion of a knee are assigned as follows:  flexion limited 
to 60 degrees is noncompensable; flexion limited to 45 
degrees is 10 percent; flexion limited to 30 degrees is 20 
percent; and flexion limited to 15 degrees is 30 percent.  
Diagnostic Code 5260 (2005).

Evaluations for limitation of knee extension are assigned as 
follows:  extension limited to 5 degrees is noncompensable; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2005).

The Board will initially address whether the veteran is 
entitled to a rating in excess of 10 percent for his service-
connected residuals, medial meniscectomy of the right knee 
with degenerative joint disease.  This the maximum allowed 
under Diagnostic Code 5259.  In this case, the Board agrees 
that Diagnostic Code 5259 is the most appropriate schedular 
criteria for the evaluation of the veteran's right knee 
disability.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  The medical evidence of record  reveals that his 
disability is symptomatic in that he experiences pain on 
motion, swelling, and tenderness.  The evidence of record 
does not reveal evidence of effusion or dislocation of the 
right knee joint, which are required for a 20 percent rating 
under Diagnostic Code 5258.  Hence, the Board finds it 
reasonable to conclude that the degree of impairment 
associated with the veteran's right knee more nearly 
approximate the criteria for a 10 percent rating under 
Diagnostic Code 5259.  38 C.F.R. §§ 4.3, 4.7.  Accordingly, 
an increased rating for the service-connected residuals, 
medial meniscectomy of the right knee with degenerative joint 
disease is not warranted.

The Board has also considered whether the veteran's service-
connected residuals, medial meniscectomy of the right knee 
with degenerative joint disease shows limitation of motion 
that meets the criteria for zero-percent evaluation under 
Diagnostic Codes 5260 or 5261.  Upon review of the 
aforementioned evidence record reveals that Diagnostic Codes 
5260 or 5261 are not for application; the veteran has 
relatively normal range of motion and even when the DeLuca 
criteria are taken into consideration, the veteran still 
would not warrant a compensable  evaluation under either 
Diagnostic Code.   In March 2002, the examiner documented the 
veteran's range of motion from 0 to 128 degrees.  In July 
2003, range of motion was from 0 to 120 degrees, and the 
examiner commented that veteran's arthritis caused him to 
lose 20 to 25 percent of his range of motion.  At that time, 
the veteran had full extension.  In January 2005, range of 
motion was from 0 to 115 degrees, and the examiner commented 
that under the DeLuca criteria the veteran would lose 25 
degrees of flexion.   The veteran had 3 degrees of 
hyperextension.  Thus, neither functional loss due to painful 
motion, nor limitation of extension or flexion that would 
warrant a rating under Diagnostic Codes 5260 or 5261, is 
shown by the results of the most recent examinations.  See 38 
C.F.R. §§ 4.40, 4.45.  

As to the veteran's service-connected right knee lateral 
instability, a 20 percent disability rating is currently 
assigned under 38 C.F.R. § 4.71a, DC 5257.  A 20 percent 
rating contemplates moderate impairment due to recurrent 
subluxation or lateral instability, and a maximum 30 percent 
rating is warranted for severe impairment of the knee.  In 
March 2002, the examiner noted that there was no evidence of 
ligamentous instability; however, he did comment that there 
was instability based on quadriceps inhibition.  He further 
explained that the veteran's leg felt unstable because pain 
limited the function of his quadriceps, causing his knee to 
buckle forward or to suddenly snap into hyperextension.  In 
July 2003, the examiner was unable to document any gross 
instability on anterior drawer, varus and valgus testing.  In 
March 2004, the veteran testified that the biggest problem 
with his knee was that without warning it would give away.  
In January 2005, the examiner noted that the veteran 
ambulated with a cane, for stability, but was able to 
maneuver without one.  He also commented that because of the 
instability in the veteran's right knee he would have a 
further loss of 25 degrees of flexion.  In light of the 
aforementioned evidence, the Board holds that the veteran's 
overall disability picture is moderate.  Although the veteran 
testified that his knee gives way without warning, there is 
no documentation that he has to receive medical treatment 
resulting from these incidents.  It is also noted that 
although the veteran avails himself of the use a cane, he is 
still able to ambulate.  Moreover, the January 2005 examiner 
noted that the knee instability only worsened the veteran's 
disability by 25 degrees of flexion.    In conclusion, the 
veteran's service-connected right knee lateral instability is 
properly reflected by the current 20 percent evaluation.

In summary, the Board finds that the severity of the 
veteran's service-connected right knee disability is properly 
reflected by the currently assigned maximum evaluation of 10 
percent assigned under Diagnostic Code 5259 for residuals, 
medial meniscectomy of the right knee with degenerative joint 
disease, pursuant to consideration of 38 C.F.R. §§ 4.10, 4.40 
and 4.45, and the separate 20 percent rating is granted for 
right knee lateral instability.  


ORDER


1.  An evaluation in excess of 10 percent for residuals, 
medial meniscectomy of the right knee with degenerative joint 
disease, is denied.

2.  An evaluation in excess of 20 percent increased 
disability rating for right knee lateral instability, is 
denied



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


